Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

This STOCK PURCHASE AGREEMENT (this “Agreement”) is made effective as of June
30, 2016 the (the “Effective Date”), by and between Crescent River Agriculture
LLC, a Wyoming limited liability company (“Purchaser”), and Royal Hawaiian
Orchards, L.P., a Delaware limited partnership (“Seller”).

 

RECITALS

 

A.     Seller is the sole shareholder of Royal Hawaiian Resources, Inc., a
Hawaii corporation (“Resources”).

 

B.     Seller desires to sell and Purchaser desires to acquire all of the
outstanding capital stock of Resources.

 

AGREEMENT

 

In consideration of the foregoing and the mutual covenants and agreements
herein, and other good and valuable consideration the receipt and sufficiency of
which are hereby acknowledged, the parties hereby agree as follows:

 

1.     Purchase and Sale. At the Closing provided for in Section 3 (the
“Closing”), Purchaser shall purchase from Seller and Seller shall sell,
transfer, convey, assign and deliver to Purchaser all right, title, and interest
in and to 1000 shares of common stock, without par value, of Resources (the
“Shares”) to Purchaser.

 

2.     Purchase Price. The purchase price paid to Seller for the Shares shall be
two hundred twenty-four thousand and no/100 dollars ($224,000).

 

3.     Closing.

 

3.1     Date; Place. The Closing of the purchase and sale of the Shares
hereunder shall take place on or before September 1, 2016, at the offices of
Davis Graham & Stubbs LLP, 1550 Seventeenth Street, Suite 500, Denver, Colorado
80202, or at such other time and place as Purchaser and Seller may agree.

 

3.2     Deliveries. At the Closing: (a) Purchaser shall deliver the Purchase
Price by wire transfer of immediately available funds to an account of Seller
designated in writing by Seller to Purchaser; and (b) Seller shall deliver
(i) stock certificates evidencing the Shares, free and clear of all liens,
charges, security interests, pledges, defects in title or encumbrances
(“Liens”), duly endorsed in blank or accompanied by one or more stock powers
duly executed in blank in sufficient form to transfer all right, title, and
interest in and to the Shares to Purchaser; and (ii) all other agreements,
documents, instruments, or certificates required to be delivered at or prior to
Closing pursuant to Section 6 of this Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

4.     Representations and Warranties of Seller.

 

4.1     Share Ownership. Seller represents that (a) it currently owns the Shares
free and clear of all Liens; (b) the Shares constitute all of Seller’s right,
title, and interest in Resources; and (c) the Shares represent 100% of the
issued and outstanding capital stock of Resources. Seller hereby waives and
disclaims any other interest in Resources by agreement, understanding, or
otherwise.

 

4.2     Resources Organization; Authority. Resources is a corporation duly
incorporated, validly existing, and in good standing under the laws of Hawaii
and has the corporate power to own its property and to carry on its business as
it is now being conducted. Resources is duly qualified and/or licensed, as may
be required, and in good standing in each of the jurisdictions in which the
nature of the business conducted by it or the character of the property owned,
leased or used by it makes such qualification and/or licensing necessary, except
in such jurisdictions where the failure to be so qualified and/or licensed would
not have a material adverse effect on the business, results of operations,
financial condition or assets of Resources (a “Material Adverse Effect”). Seller
has delivered to Purchaser complete and correct copies of the articles of
incorporation and by-laws of Resources, each as amended to the date of this
Agreement.

 

4.3     Capital Stock of Resources. At the date hereof: (a) Resource’s
authorized capital stock consists of 1000 shares of common stock, without par
value, of which 1000 shares are issued and outstanding; and (b) Resources holds
no shares of common stock in its treasury or otherwise. Other than the Shares,
there are not outstanding as of the date hereof (i) shares of stock or other
voting securities of Resources, (ii) securities of Resources convertible into or
exchangeable for shares of stock or voting securities of Resources, or
(iii) options or other rights to acquire from Resources, or other obligations of
Resources to issue, any stock, voting securities or securities convertible into
or exchangeable for stock or voting securities of Resources. Resources has not
declared or paid any dividend, or declared or made any distribution on (whether
in cash, stock or property), or authorized the creation or issuance of, or
issued, or authorized or effected any split-up or any other recapitalization of,
any of its capital stock, or directly or indirectly redeemed, purchased or
otherwise acquired any of its outstanding capital stock or any interest therein.
Resources has not at any time incurred any indebtedness to finance distributions
to its shareholders. All Shares are duly authorized and validly issued, fully
paid and non-assessable.

 

4.4     Seller Organization; Authority. Seller is a limited partnership, duly
formed, validly existing, and in good standing under the laws of Delaware.
Seller has the requisite power and authority to enter into this Agreement and to
carry out its obligations hereunder. The execution and delivery of this
Agreement by Seller, the performance by Seller of its obligations hereunder and
the consummation by Seller of the transactions contemplated herein have been
duly authorized by the board of directors of Resources, the sole general partner
of Seller, and no other proceedings on the part of Seller are necessary to
authorize the execution and delivery of this Agreement, the performance by
Seller of its obligations hereunder, and the consummation by Seller of the
transactions contemplated hereby. This Agreement has been duly executed and
delivered by Seller and constitutes a valid and binding obligation of Seller,
enforceable against it in accordance with its terms, except to the extent that
such enforceability may be limited by applicable bankruptcy, insolvency,
fraudulent transfer, reorganization or similar laws affecting the rights of
creditors generally or by general principles of equity.

 

 
2 

--------------------------------------------------------------------------------

 

 

4.5     Conflicts. Except as set forth in Schedule 4.5, neither the execution
and delivery of this Agreement by Seller nor the consummation by Seller of the
transactions contemplated herein nor compliance by Seller with any of the
provisions hereof will (i) conflict with or result in any breach of the articles
of incorporation or by-laws of Resources, (ii) conflict with or resulting in a
violation or breach of the certificate of limited partnership or agreement of
limited partnership of Seller, (iii) result in a violation or breach of any
provisions of, or constitute a default (or an event which, with notice or lapse
of time or both, would constitute a default) under, or result in the termination
of, or accelerate the performance required by, or result in a right of
termination or acceleration under, or result in the creation of any Lien upon
any of the assets of Resources or Seller under, or result in the loss of a
material benefit under, any of the terms, conditions or provisions of any note,
bond, mortgage, indenture, deed of trust, license, contract, lease, agreement or
other instrument or obligation of any kind to which Resources or Seller is a
party or by which Resources or Seller or any of their respective properties or
assets may be bound, or any permit, concession, franchise or license applicable
to them or their respective properties or assets, or (iv) conflict with or
violate any judgment, ruling, order, writ, injunction, decree, law, statute,
rule or regulation applicable to Resources, Seller or any of their respective
properties or assets, other than any such event described in items (iii) or (iv)
which could not reasonably be expected (x) to prevent the consummation of the
transactions contemplated hereby or (y) to have a Material Adverse Effect.

 

4.6     Consents. Except as set forth on Schedule 4.5 and the filing of an 8-K
with the U.S. Securities and Exchange Commission (“SEC”), no consents,
approvals, orders, registrations, declarations, filings or authorizations are
required on the part of Resources or Seller for or in connection with the
execution and delivery of this Agreement or the consummation by Seller of the
transactions contemplated on its part hereby.

 

4.7     Financial Statements. Seller has delivered to Purchaser copies of the
following financial statements which have been prepared in accordance with
accounting principles generally accepted in the U.S. (“GAAP”) consistently
followed as of and for the periods indicated:

 

(a)     the unaudited balance sheet of Resources dated as of March 31, 2016,
which balance sheet presents fairly the assets and liabilities of Resources at
such date;

 

(b)     unaudited balance sheets of Resources at December 31, 2015, 2014 and
2013, which balance sheets present fairly the assets and liabilities of
Resources at such dates; and

 

(c)     unaudited statements of income and shareholders’ equity of Resources for
the years ended December 31, 2015, 2014 and 2013, and an unaudited statement of
income and shareholders’ equity for the three month period ended March 31, 2016,
which statements present fairly the results of operations of Resources for the
periods then ended.

 

 
3 

--------------------------------------------------------------------------------

 

 

Except as set forth in such financial statements, Resources has no liabilities
or obligations of any nature (whether accrued, absolute, contingent or
otherwise) required by GAAP to be set forth on the balance sheets provided
hereunder or in the notes thereto or which, individually or in the aggregate,
could have a material adverse effect on Resources. Such financial statements
present fairly the financial condition of Resources as of the indicated dates
and the results of operations of Resources for the indicated periods, are
correct and complete in all respects and are consistent with the books and
records of Resources. Such financial statements have accurate accruals of all
employee benefit costs including, but not limited to, payroll, commissions,
bonuses, retirement benefits and vacation accruals.

 

4.8     Absence of Certain Changes. Since December 31, 2013, (A) Resources has
conducted its business only in the ordinary course and (i) there has not been
any change by Resources in accounting principles or methods except insofar as
may be required by generally accepted accounting principles, (ii) Resources has
not had any employees other than as set forth on Schedule 4.8 attached hereto,
and (iii) there has not been (A) any grant by Resources to any officer or
director of Resources of any increase in compensation, except in the ordinary
course of business consistent with prior practice, or (B) any entry by Resources
into any employment, severance or termination arrangement with any officer or
employee of Resources; and (b) since December 31, 2015, there has not been any
Material Adverse Effect.

 

4.9     Litigation. Except as set forth on Schedule 4.9, there is no suit,
action or legal, administrative, arbitration or other proceeding or governmental
investigation or review pending or, to the knowledge of Seller, threatened, to
which Resources or Seller is, or would be, a party or by which Resources or
Seller is or would be affected (and Seller is not aware of any basis for any
such action, suit, or proceeding that has a reasonable likelihood of being
brought) which, considered individually or in the aggregate, if determined
adversely to Resources or Seller, is reasonably likely (i) to have a Material
Adverse Effect, (ii) to impair the ability of Seller to perform its obligations
under this Agreement, or (iii) to prevent the consummation of any of the
transactions contemplated by this Agreement, nor is there any judgment, decree,
injunction, rule or order of any governmental entity or arbitrator outstanding
against Resources or Seller having, or which, insofar as reasonably can be
foreseen, in the future would have, any such effect.

 

4.10     Subsidiaries. Resources owns a 1% general partnership interest in
Seller (the “GP Interest”) free and clear of all Liens except as set forth on
Schedule 4.5. Except for the GP Interest, Resources does not own, directly or
indirectly, any capital stock or other ownership interest in any corporation,
partnership, joint venture or other entity.

 

4.11     Contracts; Debt Instruments; Benefit Plans. Schedule 4.11 attached
hereto describes all contracts, options, leases (whether of realty or
personalty), commitments, licenses to use software, and other agreements
(collectively, “Contracts”) to which Resources is a party that are material to
the business, properties, assets, condition (financial or otherwise) and results
of operations of Resources. Each Contract is in full force and effect and is a
legal, valid and binding agreement of Resources and, to the knowledge of Seller,
of each other party thereto, enforceable in accordance with its terms except to
the extent that its enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, fraudulent conveyance or similar laws affecting the
rights of creditors generally and subject to general principles of equity.
Resources is not in violation of or in default under (nor does there exist any
condition which upon the passage of time or the giving of notice would cause
such a violation of or default under) any loan or credit agreement, note, bond,
mortgage, indenture, lease, permit, concession, franchise, license or any other
Contract to which it is a party or by which it or any of its properties or
assets is bound, except for violations or defaults that could not reasonably be
expected (i) to result in a material adverse effect to Resources, (ii) to impair
the ability of Seller to perform its obligations under this Agreement or
(iii) to prevent the consummation of any of the transactions contemplated by
this Agreement.

 

 
4 

--------------------------------------------------------------------------------

 

 

(a)     Set forth in Schedule 4.11(a) is a list of all loan or credit
agreements, notes, bonds, indentures, guaranties, letters of credit and other
agreements, whether oral or written, and instruments pursuant to which any
indebtedness of Resources in an aggregate principal amount in excess of $5,000
is outstanding or may be incurred. Except as set forth in Schedule 4.11, all
indebtedness of Resources was incurred in the ordinary course of business.

 

(b)     Except as set forth in Schedule 4.11(b), Resources is not a party to or
bound by any material written or oral (i) employment agreement or employment
contract that is not terminable at will by Resources without cost to Resources,
(ii) covenant not to compete, (iii) agreement, contract or other arrangement
with (A) Seller, (B) any affiliate of Resources or any affiliate of Seller or
(C) any officer, director or employee of Resources (other than employment
agreements covered by clause (i) above); or (iv) bonus compensation plans or
arrangements (whether or not included in an employment agreement or contract).

 

(c)     Except as set forth in Schedule 4.11(c), Resources is not a party to or
bound by any material written or oral mortgage, pledge, security agreement, deed
of trust or other document granting a Lien (including, but not limited to, Liens
upon properties acquired under conditional sales, capital leases or other title
retention or security devices).

 

(d)     Except as set forth in Schedule 4.11(d), Resources is not a party to any
bonus, incentive compensation, deferred compensation, pension, profit sharing,
retirement, equity purchase, equity option, equity ownership, equity
appreciation rights, phantom equity, leave of absence, layoff, vacation, day or
dependent care, legal services, cafeteria, life, health, accident, disability,
workmen’s compensation or other insurance, severance, separation or other
employee benefit plan, practice, policy or arrangement of any kind, whether
written or oral (including, but not limited to, any “employee benefit plan”
within the meaning of Section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”)), in each case sponsored, maintained or
contributed to, or required to be maintained or contributed to, by Resources or
any other person or entity that, together with Resources, is treated as a single
employer under the Internal Revenue Code of 1986, as amended (the “Code”),
Section 414(b), (c), (m) or (o) (each a “Commonly Controlled Entity”) for the
benefit of any present or former officers, employees, agents, directors or
independent contractors of Resources, or with respect to which Resources may
otherwise have any liability, whether direct or indirect (including any such
plan or other arrangement previously maintained by Resources or any Commonly
Controlled Entity, (all the foregoing being herein called “Benefit Plans”).
Seller has delivered, or made available, to Purchaser true, complete and correct
copies of (i) each Benefit Plan, (ii) the most recent annual report on Form 5500
filed with the Internal Revenue Service with respect to each Benefit Plan (if
any such report was required by applicable law), (iii) the most recent summary
plan description (or similar document) for each Benefit Plan for which such a
summary plan description is required by applicable law or was otherwise provided
to plan participants or beneficiaries, (iv) each trust agreement and insurance
or annuity contract relating to any Benefit Plan, and (v) discrimination tests
conducted upon the Benefit Plans for each of the last three (3) fiscal years. To
the knowledge of Seller, each such Form 5500 and each such summary plan
description (or similar document) was and is as of the date hereof true,
complete and correct in all material respects, except for those forms and
descriptions that would not reasonably be expected to have a Material Adverse
Effect.

 

 
5 

--------------------------------------------------------------------------------

 

  

(e)     Each Benefit Plan has been administered in all material respects in
accordance with its terms and in compliance in all material respects with
applicable law, including, but not limited to, ERISA and the Code. There are no
investigations by any governmental agency, termination proceedings or other
claims (except claims for benefits payable in the normal operation of the
Benefit Plans), suits or proceedings against or involving any Benefit Plan or
asserting any rights to or claims for benefits under any Benefit Plan that would
reasonably be expected to cause a Material Adverse Effect. Resources and each
Commonly Controlled Entity, to the extent applicable, (i) have complied, in all
material respects, with the requirements of the Patient Protection and
Affordable Care Act of 2010, as amended by the Health Care and Education
Reconciliation Act of 2010, and the regulations and related guidance promulgated
thereunder (the “Affordable Care Act”), (ii) will not, or do not reasonably
expect to, owe a penalty or assessable payment for 2015 under Section 4980H of
the Code, (iii) will not, or do not reasonably expect to, owe a penalty or
assessable payment under Section 4980H of the Code for any month during 2016
through the date of the Closing, (iv) has accurately filed and distributed, or
will timely and accurately file and distribute, Forms 1094-C and 1095-C in
accordance with the requirements of Sections 6055 and 6056 of the Code and the
regulations and related guidance promulgated thereunder, and (v) for each month
during 2015 and 2016 through the date of Closing, has identified each Employee
who is a “full-time employee”, as defined in Section 4980H of the Code and the
regulations and related guidance promulgated thereto.

 

(f)     Except as provided in Schedule 4.11(f), none of the Benefit Plans is
(i)  a “multiemployer plan,” as defined in Section 3(37) of ERISA, (ii)  a
“defined benefit plan” subject to Title IV of ERISA, (iii) subject to the
minimum funding standards under Section 302 of ERISA or Section 412 of the Code,
or (iv) maintained for the benefit of one or more employees of Resources or
Seller who perform services outside the United States, and neither any Resources
nor any Commonly Controlled Entity has, within the six year period ending on the
first day of the calendar year that includes the Closing, contributed to, or
been obligated to contribute to, any such plan.

 

(g)     Except as set forth in Schedule 4.11(g), none of Seller, Resources or
any Commonly Controlled Entity would be liable for any amount pursuant to
section 4062, 4063 or 4064 of ERlSA if any Benefit Plan that is subject to Title
IV of ERlSA (a “Seller Title IV Plan”) were to terminate as of the date hereof.
Except as set forth in Schedule 4.11(g), as of the last day of the most recently
ended plan year of each Seller Title IV Plan, the “projected benefit
obligations” (within the meaning of the Financial Accounting Standards Board
Statement No. 87, as amended) under each such Seller Title IV Plan did not
exceed the fair market value of the assets of each such Seller Title IV Plan
allocable to such “projected benefit obligations,” determined on the basis of
the actuarial assumptions contained in the actuarial report prepared for such
fiscal year of each such Seller Title IV Plan, each of which assumptions is
reasonable. Each Benefit Plan that is subject to the minimum funding standards
of ERlSA or the Code satisfies such standards under sections 412 and 302 of the
Code and ERlSA, respectively, and no such Benefit Plan has incurred an
“accumulated funding deficiency” within the meaning of such sections, whether or
not waived. Neither Seller, Resources nor any Commonly Controlled Entity has
been involved in any transaction that could cause Purchaser or any of its
affiliates to be subject to liability under section 4069 or 4212 of ERlSA.
Neither Seller, Resources nor any Commonly Controlled Entity has incurred
(either directly or indirectly, including as a result of an indemnification
obligation) any liability under or pursuant to Title I or IV of ERISA or the
penalty, excise tax or joint and several liability provisions of the Code
relating to Benefit Plans, and no event, transaction or condition has occurred
or exists that, to the knowledge of Seller, could result in any such liability
to Purchaser or any of its affiliates.

 

 
6 

--------------------------------------------------------------------------------

 

  

(h)     All contributions to, and benefit payments from, the Benefit Plans
required to be made in accordance with the terms of the Benefit Plans have been
timely made. All such contributions to, and payments from, the Benefit Plans,
for any period ending before the date of the Closing that are not yet, but will
be, required to be made, will be properly accrued and reflected in financial
statements of Resources referred to in Section 4.15.

 

(i)     Each Benefit Plan that is intended to be qualified under Section 401(a)
of the Code is either (i) the recipient of the most recently available
“on-cycle” favorable determination letter from the Internal Revenue Service, or
(ii) a volume submitter or master and prototype plan as to which the adopter is
entitled to rely on the advisory or opinion letter issued by the Internal
Revenue Service as to the qualified status of such plan under Section 401 of the
Code to the extent provided in Revenue Procedure 2011-49; and no amendment has
been made nor has any event occurred with respect to any such Benefit Plan which
would reasonably be expected to cause the loss or denial of such qualification
under Section 401(a) of the Code; additionally, each trust created under any
such Benefit Plan is exempt from taxation under Section 501(a) of the Code, and
nothing has occurred that has or could reasonably be expected to adversely
affect such exemption. Seller has delivered to Resources a copy of the most
recent determination, advisory or opinion letter received with respect to each
Benefit Plan for which such a letter has been issued; a copy of any pending
application for a determination letter and a list of all amendments as to which
a favorable determination letter has not yet been received. Each Benefit Plan
that is a “nonqualified deferred compensation plan” within the meaning of
Section 409A of the Code complies in form with Section 409A of the Code and the
regulations promulgated pursuant to Section 409A of the Code, and does not
benefit a service provider (as defined in such regulations) who is subject to
additional taxes under Section 409A of the Code as a result of participation in
such Benefit Plan.

 

(j)     (i) No “prohibited transaction” (as defined in Section 4975 of the Code
or Section 406 of ERISA) has occurred that involves the assets of any Benefit
Plan; (ii) no prohibited transaction has occurred that could subject Resources,
any of its employees or a trustee, administrator or other fiduciary of any trust
created under any Benefit Plan to the tax or sanctions on prohibited
transactions imposed by Section 4975 of the Code or Title I of ERISA; and
(iii) neither Resources nor any trustee, administrator or other fiduciary of any
Benefit Plan nor any agent of any of the foregoing has engaged in any
transaction or acted in a manner that could, or has failed to act so as to,
subject Resources or any trustee, administrator or other fiduciary to liability
for breach of fiduciary duty under ERISA other than for liabilities that would
not reasonably be expected to have a Material Adverse Effect.

 

 
7 

--------------------------------------------------------------------------------

 

 

(k)     Except as set forth in Schedule 4.11(g), each Benefit Plan may be
amended or terminated without Resources having a Material Adverse Effect at any
time after the date of the Closing. Resources complies in all material respects
with the applicable requirements of Section 4980B(f) of the Code with respect to
each Benefit Plan that is a group health plan, as such term is defined in
Section 5000(b)(1) of the Code.

 

(l)     No compensation payable by Resources to any of its employees, officers
or directors under any existing contract, Benefit Plan or other employment
arrangement or understanding (including by reason of the transactions
contemplated hereby) will be subject to disallowance under Section 162(m) of the
Code.

 

4.12     Assets; Intellectual Property. Except for the GP Interest, the bank
accounts identified in Schedule 4.14, and any Intellectual Property identified
in Schedule 4.12, Resources owns no properties or assets. Schedule 4.12 lists
all (a) patents and patent rights, (b) trademarks, trademark rights, trade
names, trade name rights, service marks, service mark rights, trade dress,
logos, and corporate names and registrations and applications for registration
thereof, (c) copyrights and registrations and applications for registration
thereof, and (d) internet domain names owned by Resources (collectively,
“Intellectual Property”). Except as set forth on Schedule 4.12, Resources owns
or has the right to use all Intellectual Property necessary to conduct its
business as currently conducted.

 

4.13     Union Agreements. There are no collective bargaining or other labor
union agreements to which Resources is a party or by which it is bound. Since
December 31, 2014, Resources has not been subject to any labor union organizing
activity, or had any actual or, to Seller’s knowledge, threatened employee
strikes, work stoppages, slowdowns or lockouts.

 

4.14     Bank Accounts. Attached hereto as Schedule 4.14 is a list of all banks
or other financial institutions with which Resources has an account or maintains
a safe deposit box, showing the type and account number of each such account and
safe deposit box and the names of the persons authorized as signatories thereon
or to act or deal in connection therewith. All such accounts are free and clear
of all Liens except as set forth in Schedule 4.5.

 

4.15     Taxes.

 

(a)     Except as set forth in Schedule 4.15, (A) Resources has timely filed
with the appropriate governmental authority all federal, state and local tax
returns required to be filed on or prior to the date hereof and each such return
was properly completed and correct in all material respects at the time of
filing, (B) all taxes, assessments, duties or similar charges of any kind,
including payroll, employment, withholding taxes, and interest and penalties
thereon (“Taxes”), including Taxes, if any, for which no returns are required to
be filed (i) of Resources, (ii) for which Resources is or could otherwise be
held liable, or (iii) which are or could otherwise become chargeable as an
encumbrance upon any property or assets of Resources (the Taxes referred to in
this Section being “Covered Taxes”), have been duly and timely paid, except for
Taxes not yet due and payable that are disclosed in the financial statements
referred to in Section 4.7 and except when the failure to file Returns or pay
Taxes would not reasonably be expected to have a Material Adverse Effect, and
(C) Resources is not and never has been a party to any Tax sharing agreement.

 

 
8 

--------------------------------------------------------------------------------

 

 

(b)     Seller has delivered or made available to Purchaser (A) complete and
correct copies of all Returns filed by Resources for taxable periods ending on
or after December 31, 2012 and for all other taxable periods for which the
applicable statute of limitations has not yet run and (B) complete and correct
copies of all ruling requests, private letter rulings, revenue agent reports,
information document requests and responses thereto, notices of proposed
deficiencies, deficiency notices, applications for changes in method of
accounting, protests, petitions, closing agreements, settlement agreements, and
any similar documents submitted by, received by or agreed to by or on behalf of
Resources and relating to any Taxes.

 

(c)     Except as set forth in Schedule 4.15, the federal and state income Tax
Returns of Resources have never been examined by the Internal Revenue Service or
any other governmental authority and the statute of limitations with respect to
the relevant Tax liability has expired for all taxable periods through and
including the taxable year ended on December 31, 2012. Except as set forth in
Schedule 4.15, each deficiency resulting from any audit or examination relating
to Covered Taxes by any governmental authority has been paid and no material
issues were raised in writing by the relevant governmental authority during any
such audit or examination that will apply to taxable periods other than the
taxable period to which such audit or examination related. Except as set forth
in Schedule 4.15, (A) no returns with respect to federal income Taxes or other
Taxes of Resources are currently under audit or examination by the Internal
Revenue Service or any other governmental authority, (B) no audit or examination
relating to Covered Taxes is currently being conducted by the Internal Revenue
Service or any other governmental authority, and (C) neither the Internal
Revenue Service nor any other governmental authority has given notice (either
orally or in writing) that it will commence any such audit or examination.

 

(d)     Except as set forth in Schedule 4.15, there is no agreement or other
document extending, or having the effect of extending, the period of assessment
or collection of any Covered Taxes and no power of attorney with respect to any
Covered Taxes has been executed or filed with the Internal Revenue Service or
any other governmental authority.

 

(e)     No items of income attributable to transactions occurring on or before
the close of the last preceding taxable year of Resources will be required to be
included in taxable income by Resources in a subsequent taxable year by reason
of Resources reporting income on the installment sales method of accounting, the
completed contract method of accounting or the percentage of
completion-capitalized cost method of accounting.

 

(f)     Resources has withheld and paid over all Taxes required to have been
withheld and paid over and complied with all material information reporting and
backup withholding requirements, including maintenance of required records with
respect thereto, in connection with material amounts paid or owing to any
employee, independent contractor, creditor, shareholder or other third party.

 

 
9 

--------------------------------------------------------------------------------

 

 

4.16    Insurance. Schedule 4.16 attached hereto lists all insurance policies
maintained by Resources or with respect to which Resources is a named insured or
otherwise the beneficiary of coverage (collectively, “Insurance Policies”). Such
Insurance Policies are in full force and effect on the date of this Agreement
and all premiums due on such Insurance Policies have been paid.

 

4.17     Compliance with Laws. Resources has not violated or failed to comply
with any statute, law, ordinance, regulation, rule, judgment, decree or order of
any governmental entity applicable to its business or operations, except for
violations and failures to comply that are not, individually or in the
aggregate, reasonably expected to result in a Material Adverse Effect. Resources
has not received any written communication during the past two fiscal years from
a governmental entity that alleges that it is not in compliance with any
applicable law. Except for expenditures to maintain routine business licenses
and Taxes not yet due and payable, Resources is not required to make, and
Resources has no reasonable expectation that it will be required to make, any
expenditures to achieve or maintain compliance with applicable law. Resources is
in material compliance with all immigration and other laws relating to the
employment or retention of persons who are not citizens of the United States.

 

5.     Representations and Warranties of Purchaser.

 

5.1     Organization. Purchaser is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Wyoming.
Purchaser has the power to own its property and to carry on its business as now
being conducted.

 

5.2     Authority. Purchaser has the requisite power and authority to enter into
this Agreement and to carry out its obligations hereunder. The execution and
delivery of this Agreement by Purchaser, the performance by it of its
obligations hereunder and the consummation by Purchaser of the transactions
contemplated herein have been duly authorized by the manager(s) of Purchaser,
and no other limited liability company proceedings on the part of Purchaser are
necessary to authorize the execution and delivery of this Agreement, the
performance by Purchaser of its obligations hereunder and the consummation by
Purchaser of the transactions contemplated hereby. This Agreement has been duly
executed and delivered by Purchaser and constitutes a valid and binding
obligation of Purchaser, enforceable against it in accordance with its terms,
except to the extent that such enforceability may be limited by applicable
bankruptcy, insolvency, fraudulent transfer, reorganization or similar laws
affecting the rights of creditors generally or by general principles of equity.

 

5.3     Conflicts. Neither the execution and delivery of this Agreement by
Purchaser, nor the consummation by Purchaser of the transactions contemplated
herein nor compliance by Purchaser with any of the provisions hereof will
(i) conflict with or result in any breach of the articles of organization or
operating agreement of Purchaser, (ii) result in a violation or breach of any
provisions of, or constitute a default (or an event which, with notice or lapse
of time or both, would constitute a default) under, or result in the termination
of, or accelerate the performance under any Contract to which Purchaser is a
party; or (iii) conflict with or violate any judgment, ruling, order, writ,
injunction, decree, law, statute, rule or regulation applicable to Purchaser or
any of its properties or assets, other than any such event described in
items (ii) or (iii) that would not reasonably be expected to prevent the
consummation of the transactions contemplated hereby.

 

 
10 

--------------------------------------------------------------------------------

 

 

5.4     Consents. No consents, approvals, orders, registrations, declarations,
filings or authorizations are required on the part of Purchaser for or in
connection with the execution and delivery of this Agreement or the consummation
by Purchaser of the transactions contemplated hereby.

 

5.5     Investment Intent. Purchaser represents, with respect to the Shares
purchased by it pursuant to this Agreement, that it is accepting the Shares for
its own account, for investment without view to the distribution of any portion
thereof, and it has no present intention of selling or disposing of any portion
thereof in any transaction that would be in violation of any securities laws of
the United States, any state therein, or any other jurisdiction.

 

5.6     Economic Risk. Purchaser represents that (a) it is aware that no agency
of the United States, any state therein, or any other jurisdiction has made any
finding or determination as to the fairness of its investment hereunder nor any
recommendation or endorsement with respect to its investment hereunder; (b) by
virtue of its own investment acumen and business experience, it is, or together
with its advisor(s) is, capable of evaluating the hazards and merits of
participating in the investment made by it pursuant to this Agreement; and
(c) it can bear the economic risk of its investment pursuant to this Agreement.

 

5.7     Unregistered Shares. Purchaser understands that (a) the Shares have not
been registered under the Securities Act of 1933, as amended (the “Securities
Act”), any state securities laws, or securities laws of any other jurisdiction;
(b) the Shares must be held indefinitely unless a subsequent disposition thereof
is registered under the Securities Act and applicable state securities laws, or
under other applicable securities laws, or is exempt from such registration; and
(c) Resources will cause its Secretary to make a notation on its register of
shareholders to such effect.

 

6.     Conditions to the Closing.

 

6.1     Conditions to Obligations of Each Party. Unless these conditions are
waived in writing by the parties, the obligations of the parties to effect the
transactions contemplated by this Agreement shall be subject to the fulfillment
at or prior to the Closing of the following conditions:

 

(a)     no preliminary or permanent injunction or other order, decree or ruling
issued by a governmental entity, nor any statute, rule, regulation or executive
order promulgated or enacted by any governmental authority, shall be in effect
that would make the transactions contemplated by this Agreement, including the
holding, directly or indirectly, by Purchaser of any of the assets of Resources,
illegal or otherwise prevent the consummation of the transactions contemplated
by this Agreement; and

 

(b)     all waivers, consents, approvals and actions or non-actions of any
governmental entity and of any other third party required to consummate the
transactions contemplated by this Agreement shall have been obtained and shall
not have been reversed, stayed, enjoined, set aside, annulled or suspended,
except for such failures to obtain such waiver, consent, approval or action
which would not be reasonably likely (x) to prevent the consummation of the
transactions contemplated hereby or (y) to have a Material Adverse Effect on
Seller, Resources or Purchaser.

 

 
11 

--------------------------------------------------------------------------------

 

 

6.2     Additional Conditions to the Obligations of Seller. The obligation of
Seller to effect the transactions contemplated by this Agreement is also subject
to the fulfillment at or prior to the Closing of the following conditions,
unless such conditions are waived in writing by Seller:

 

(a)     Purchaser shall have performed or complied, in all material respects,
with each obligation, agreement and covenant to be performed or complied with by
it hereunder at or prior to the Closing;

 

(b)     the representations and warranties of Purchaser in this Agreement shall
be true and correct on the date of this Agreement and on the date of the
Closing;

 

6.3     Additional Conditions to the Obligations of Purchaser. The obligations
of Purchaser to effect the transactions contemplated by this Agreement are also
subject to the fulfillment at or prior to the Closing of the following
conditions, unless such conditions are waived in writing by Purchaser:

 

(a)     Seller shall have performed or complied, in all material respects, with
each obligation, agreement and covenant to be performed and complied with by it
or them hereunder at or prior to the date of Closing;

 

(b)     the representations and warranties of Seller set forth in this Agreement
shall be true and correct on the date of this Agreement and on the date of
Closing;

 

(c)     Purchaser shall have received true and complete copies of the articles
of incorporation and by-laws of Resources and the resolutions of Resources’
directors approving this Agreement and the transactions contemplated hereby;

 

(d)     Seller and Resources shall have executed and delivered the Management
and Incentive Fee Waiver Agreement in substantially the form attached hereto as
Exhibit A;

 

(e)     Resources shall not have suffered or incurred any Material Adverse
Effect since December 31, 2015;

 

(f)     Resources, the Shares, and RHR’s assets, shall have been, or will be
effective as of the time of Closing, released from any and all Liens,
indebtedness, obligations and liabilities under the AgCredit Agreement (as
defined on Schedule 4.5);

 

(g)     All employees of Resources shall have been, or will be effective as of
the time of Closing, terminated or transferred to the payroll of Seller or
another entity other than Resources;

 

 
12 

--------------------------------------------------------------------------------

 

 

(h)     Purchaser shall have received such other documents and instruments as
may reasonably be required by Purchaser to consummate the transactions
contemplated by this Agreement; and

 

(i)     Purchaser shall have completed, and in its sole discretion be satisfied
with the results of its due diligence investigation of Resources, including but
not limited to an absence of liabilities.

 

7.     Indemnification.

 

7.1     Survival. The representations and warranties contained in this Agreement
shall survive the Closing and shall remain in effect for two years following the
date of Closing. No action or proceeding may be brought by a party against
another party on the basis of a breach of a representation or warranty hereunder
more than two years after the date of the Closing unless such party gives
written notice to the other party of such breach, setting forth in reasonable
detail the basis for such claim of breach, on or before the expiration of such
two-year period.

 

7.2      Indemnification of Purchaser. Seller shall indemnify Purchaser and its
members, managers and agents from and against any loss, cost, liability or
expense (including reasonable attorneys’ fees) reasonably incurred by the any of
them, including, without limitation, both third-party and direct claims, arising
out of or in connection with (i) any breach by Seller of any representation,
warranty, covenant or agreement made by Seller contained in this Agreement;
(ii) the ownership, operation or control of Resources at or prior to the date of
the Closing; or (iii) any suit, proceeding, investigation or other matter set
forth on Schedule 4.9.

 

7.3     Indemnification of Seller. Purchaser agrees to indemnify Seller and its
partners and agents from and against any loss, cost, liability or expense
(including reasonable attorneys’ fees) reasonably incurred by any of them,
including without limitation, both third-party and direct claims, arising out of
or in connection with (i) any breach by Purchaser of any representation,
warranty, covenant or agreement made by Purchaser contained in this Agreement;
or (ii) the ownership, operation or control of Resources from and after the date
of the Closing.

 

8.     Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the parties and their respective heirs, personal
representatives, successors and assigns.

 

9.     Entire Agreement; Amendment. This Agreement, including the Schedules and
Exhibits hereto, constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior written or oral
agreements, understandings, and negotiations between the parties with respect to
the subject matter hereof. This Agreement may be amended only by a writing
signed by the parties affected by such amendment.

 

10.    Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall together constitute one and the same instrument. A signed
copy of this Agreement delivered by facsimile, email, or other means of
electronic transmission shall be deemed to have the same legal effect as
delivery of an original signed copy of this Agreement.

 

 
13 

--------------------------------------------------------------------------------

 

 

11.     Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.

 

12.     Further Assurances. Each of the parties hereto shall execute and
deliver, at the reasonable request of the other party hereto, such additional
documents, instruments, conveyances and assurances and take such further actions
as such other party may reasonably request to carry out the provisions hereof
and give effect to the transactions contemplated by this Agreement.

 

[Signature Page Follows]

 

 
14 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Stock Purchase Agreement has been executed on behalf of
each of the parties hereto as of the date first written above.

 

 

ROYAL HAWAIIAN ORCHARDS, L.P., a

Delaware limited partnership

 

     

 

By:

ROYAL HAWAIIAN RESOURCES, INC.,

 

    its managing general partner            

 

 

   

 

 

 

By:

/s/ Bradford C. Nelson

 

 

 

 

Bradford C. Nelson, President

 

 

 



 

CRESCENT RIVER AGRICULTURE LLC,
a Wyoming limited liability company

 

     

 

By:

SHIRAZ CAPITAL, LLC,

 

    its manager            

 

 

   

 

 

 

By:

/s/ Farhad Fred Ebrahimi

 

 

 

 

Farhad Fred Ebrahimi, Member

 



 

 

 

[Signature Page to Stock Purchase Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 4.5

Consents

 

1.

The consent of American AgCredit, PCA, will be required to sell the Shares and
an amendment to the Amended and Restated Credit Agreement among the Seller,
Resources, Royal Hawaiian Services, LLC, and Royal Hawaiian Macadamia Nut, Inc.
(collectively Borrowers, and each, a Borrower), and American AgCredit, PCA, as
Lender and as Agent, dated as of March 27, 2015, and as amended by the First,
Second, Third and Fourth Amendments thereto (collectively, the “AgCredit
Agreement”) to release the Shares and the assets and properties of Resources
from the security interest created by the AgCredit Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 4.8

Employees
(Since 12/31/2013)

 

Current Employees

 

Bonnie Self (transferred to Royal Hawaiian Services, LLC, effective June 16,
2016)

 

Employees who have terminated employment with Resources since 12/31/2013

 

Randy Cabral

 –

 9/30/2015

Jeffrey Girdner

 –

 6/15/2016

Jon Miyata

 –

 11/14/2014

Ruby Soares

 –

 9/30/2015

 

Severance or Termination Arrangements

 

Randy Cabral – Employment Agreement was amended 1/30/2015 to provide for payment
of a retention bonus following his 9/30/2015 termination date.

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 4.9

Litigation

 

Edmund C. Olson as Trustee for the Edmund C. Olson Trust No. 2 v. Royal Hawaiian
Orchards, L.P. and DOES 1-100, collectively, Circuit Court of the Third Circuit
of the State of Hawaii, Civil No. 15-1-0016, filed January 22, 2015.

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 4.11

Contracts; Debt Instruments; Benefit Plans

 

4.11 Material Contracts

 

1.

Resources is a party to the Amended and Restated Agreement of Limited
Partnership, dated as of October 1, 2012, as amended by Amendment to the Amended
and Restated Agreement of Limited Partnership, dated as of November 5, 2013.

 

4.11(a) Loan Agreements

 

1.

The AgCredit Agreement.

 

2.

Amended and Restated Revolving Note, dated March 27, 2015, in the principal
amount of $9,000,000.

 

3.

Amended and Restated Term Loan Note, dated March 27, 2015, in the principal
amount of $5,600,000.

 

4.

Term Loan Note, dated March 27, 2015, in the principal amount of $5,250,000.

 

5.

Membership agreement, dated March 27, 2015, by Seller and American AgCredit, PCA
and any of its Subsidiaries.

 

6.

Amended and Restated Pledge and Security Agreement, dated March 27, 2015, by
Borrowers in favor American AgCredit, PCA, as Agent and Lender.

 

7.

Bridge Loan Note, dated June 15, 2015, in the principal amount of $2,835.000.

 

4.11(b) Employment/Compensation Plans and Agreements

 

1.

Directors of Resources are entitled to the following compensation pursuant to a
policy adopted by the board of directors of Resources

 

 

Quarterly Retainer

$6,250

 

Chairman

$3,000 per meeting

 

Audit Committee Chair

$1,000 per meeting

 

NGC Chair

$2,000 per meeting

 

2.

Employees of Resources have historically participated in a completely
discretionary bonus plan based on the attainment of defined employee Seller
objectives.

 

4.11(c) Pledge and Security Agreements

 

1.

Amended and Restated Pledge and Security Agreement, dated March 27, 2015, by
Borrowers in favor American AgCredit, PCA, as Agent and Lender.

 

 
 

--------------------------------------------------------------------------------

 

 

4.11(d) Benefit Plans

 

1.

Seller Defined Contribution Plan (Restatement Effective January 1, 2012).

 

2.

Seller Pension Plan for Certain Hourly Employees (Effective January 1, 2013)
(the “Seller Defined Pension Plan”).

 

3.

Union Intermittent Employees Severance Plan (“Intermittent Employee Plan”).

 

4.

Health, dental, life, and disability insurance.

 

4.11(f)(i) Multiemployer Plans

 

None

 

4.11(f)(ii) and (iii) Defined Benefit Plans subject to minimum funding standards

 

1.

Seller Defined Pension Plan.

 

2.

Intermittent Employee Plan.

 

4.11(g) Benefit Plan Subject to Liability on Termination

 

1.

The Seller Defined Pension Plan constitutes a Seller Title IV Plan. If it were
terminated on the date hereof, the Seller Defined Pension Plan would need to be
fully funded under section 4062 of ERISA.

 

2.

As of December 31, 2015, the “projected benefit obligations” of the Seller
Defined Pension Plan exceeded the fair market value of the assets of the Seller
Defined Pension Plan by $387.000.

 

3.

Intermittent Employee Plan.

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 4.12

Intellectual Property

 

Corporate name – Royal Hawaiian Resources, Inc.

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 4.14

Bank Accounts

 

Bank of Hawaii – Account No. is listed

 

Authorized Signatories – Scott C. Wallace

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 4.15

Tax Returns

 

Requests for extensions were filed with respect to calendar 2015 Federal and
State of Hawaii tax returns in March 2016. Estimated taxes were paid with the
extension requests. Final returns are due September 15, 2016.

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 4.16

Insurance

 

This exhibit contains a list of policies. 

 

 
 

--------------------------------------------------------------------------------

 

 

 

Exhibit A

Management and Incentive Fee Waiver Agreement

[see attached]

 